Citation Nr: 0947573	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-39 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
hypertension.  The same rating decision granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent.

The Veteran originally appealed both the denial of service 
connection for hypertension and the initial 30 percent rating 
assigned for PTSD.  In December 2005 the RO granted an 
increased rating of 50 percent for PTSD, and the Veteran 
withdrew his appeal on that issue.  The Veteran subsequently 
filed a claim for increased rating in excess of 50 percent 
for PTSD in July 2007, which the RO denied in an unappealed 
rating decision issued in March 2008.  The issue identified 
on the title page is the only issue currently on appeal 
before the Board.


REMAND

The rating decision on appeal denied service connection for 
hypertension on a direct basis, to include as due to 
undiagnosed illness.  All VCAA notice provided to the Veteran 
was also directed toward the elements required to establish 
entitlement to service connection on a direct basis.  During 
the course of the appeal the Veteran asserted an alternative 
theory of entitlement to service connection on a secondary 
basis.  The most recent Supplemental Statement of the Case 
(SSOC), issued in December 2006, addressed service connection 
on a secondary as well as a direct basis but concluded the 
Veteran had not submitted an opinion by a medical 
practitioner showing a nexus between hypertension and PTSD.

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Review of the file also shows the Veteran has not been 
adequately notified of the elements required to establish 
entitlement to secondary service connection for a disability.  
Although the Veteran has been provided a VA examination to 
determine whether his hypertension is etiologically related 
to his active service, he has not been afforded a VA 
examination to determine whether his hypertension is 
etiologically related to his PTSD.  The Board has determined 
that such an examination is in order to comply with VA's duty 
to assist the Veteran in the development of his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the Veteran's hypertension.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's 
hypertension was caused or permanently 
worsened by the Veteran's service-
connected PTSD.  The rationale for the 
opinion expressed should also be 
provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issue 
of entitlement to service connection for 
hypertension, to include on a secondary 
basis.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


